Appellate Case: 21-6120     Document: 010110697925       Date Filed: 06/16/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          June 16, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                              No. 21-6120
  v.                                                  (D.C. No. 5:10-CR-00153-F-1)
                                                              (W.D. Okla.)
  KENYATTA WAYNE ACEY,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Defendant Kenyatta Wayne Acey, a pro se federal prisoner, appeals the district

 court’s order denying his motion for compassionate release under 18 U.S.C.

 § 3582(c). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. We also deny

 Petitioner’s request to proceed in forma pauperis.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6120    Document: 010110697925        Date Filed: 06/16/2022     Page: 2



                                            I.

       In 2010, Defendant pleaded guilty to possession of three ounces of crack

 cocaine with the intent to distribute in violation of 21 U.S.C. § 841(a)(1). The

 district court sentenced him to 262 months’ imprisonment followed by six years of

 supervised release. In 2019, the district court granted Defendant’s motion for a

 reduced sentence. The district court imposed a new sentence of 188 months’

 imprisonment followed by eight years of supervised release. Defendant’s projected

 release date is July 18, 2023.

       In July 2020, Defendant moved for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A)(i). The district court denied the motion for failure to show

 administrative exhaustion. Defendant cured this failure and refiled his motion in

 December 2020. He also asked the district court to appoint counsel. In support of

 his request for compassionate release, Defendant relied on his high susceptibility to

 COVID-19 due to hypertension, his rehabilitation efforts, his inability to practice

 social distancing, and the number of prior infections at his facility. He also

 submitted a personal letter describing his prior COVID-19 infection, a pre-diabetic

 diagnosis, and his mother’s poor health. The district court denied Defendant’s

 motion in February 2021 for failure to identify an “extraordinary and compelling”

 reason for sentence reduction as defined at U.S.S.G. § 1B1.13 cmt n.1. Defendant

 moved for reconsideration, claiming his obesity, crowded prison conditions, a high

 level of current COVID-19 infections at his facility, and the poor health of both his



                                            2
Appellate Case: 21-6120    Document: 010110697925         Date Filed: 06/16/2022    Page: 3



 mother and mother-in-law justified compassionate relief. The district court also

 denied his motion for reconsideration. Defendant timely appealed both denial orders.

       In August 2021, we directed the district court to “consider the defendant’s

 motion . . . anew” given our decisions in United States v. McGee, 992 F.3d 1035

 (10th Cir. 2021), and United States v. Maumau, 993 F.3d 821, 837 (10th Cir. 2021),

 stating that U.S.S.G. § 1B1.13 is not binding on defendant-filed motions for

 compassionate release. United States v. Acey, 854 F. App’x 985, 986 (10th Cir.

 2021) (per curiam) (unpublished). Following supplemental briefing by both Plaintiff

 and Defendant, the district court determined that the factors in 18 U.S.C. § 3553(a)

 weighed against early or supervised release and again denied the motion. Defendant

 appeals the district court’s evaluation of his eligibility for compassionate release; he

 does not appeal the court’s denial of his request for counsel.

                                            II.

       We review the district court’s decision to deny relief under § 3582(c)(1)(A) for

 an abuse of discretion. United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir.

 2021) (citation omitted). Under this standard, we will uphold the district court’s

 ruling unless it relied on an “incorrect conclusion of law or clearly erroneous finding

 of fact.” United States v. Piper, 839 F.3d 1261, 1265 (10th Cir. 2016).

       A district court may grant a motion for compassionate release if a defendant

 meets three requirements: (1) extraordinary and compelling reasons warrant a

 sentence reduction; (2) such a reduction reflects the applicable policy statements

 issued by the Sentencing Commission; and (3) the factors set forth in 18 U.S.C.

                                             3
Appellate Case: 21-6120    Document: 010110697925         Date Filed: 06/16/2022    Page: 4



 § 3553(a) support early release. 18 U.S.C. § 3582(c)(1)(A); McGee, 992 F.3d

 at 1042. A district court must address all three requirements to grant such a motion.

 Id. at 1043 (citing United States v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021)). If

 any of the requirements is lacking, however, the district court may deny the motion

 without addressing other factors. Id. (citing United States v. Elias, 984 F.3d 516, 519

 (6th Cir. 2021)).

                                            III.

       On appeal, Defendant asserts the district court failed to “review the case

 afresh” and consider his release plan, § 3582(c)(1)(A), and the § 3553(a) factors.

 The district court noted relevant § 3553(a) factors included the nature and

 circumstances of the offense and the defendant’s history and characteristics, the need

 for the sentence imposed to reflect the seriousness of the offense, to provide just

 punishment for the offense, and to protect the public from further crimes of the

 defendant. See 18 U.S.C. § 3553(a)(1), (a)(2). In considering his motion, the district

 court acknowledged Defendant’s family circumstances and medical conditions in the

 context of the COVID-19 pandemic. But after evaluating Defendant’s good

 behavior, “low” risk score, educational achievements, the seriousness of his offense,

 his criminal history and recidivism, and the length of his remaining prison term, the

 district court concluded that his asserted reasons did not justify a further reduction of

 his sentence. At the time of the district court’s order, Defendant’s prison facility had

 only two active COVID-19 cases, both staff. Defendant already contracted and



                                             4
Appellate Case: 21-6120    Document: 010110697925         Date Filed: 06/16/2022     Page: 5



 recovered from COVID-19 without complications and twice declined the COVID-19

 vaccine.

       The district court did not rely on a faulty conclusion of law or clearly

 erroneous finding of fact in denying Defendant’s motion. “[W]eighing of the

 § 3553(a) factors is committed to the discretion of the district court” and we will not

 reverse unless the lower court made a “clear error of judgment.” United States v.

 Hald, 8 F.4th 932, 949 (10th Cir. 2021) (citation omitted). We, therefore, conclude

 the district court did not abuse its discretion in finding Defendant ineligible for early

 release or release with additional or specialized supervised release for the rest of his

 sentence after weighing the § 3553(a) factors.

       The district court did not err in denying Defendant’s motion for compassionate

 release under § 3582(c). We additionally deny Defendant’s request to proceed in

 forma pauperis. Defendant has failed to show “the existence of a reasoned,

 nonfrivolous argument on the law and facts in support of the issues raised on appeal.”

 DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

       AFFIRMED.


                                              Entered for the Court


                                              Joel M. Carson III
                                              Circuit Judge




                                             5